Citation Nr: 0522589	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  00-17 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than November 18, 
1997, for the grant of service connection for transitional 
cell carcinoma of the bladder, status-post radical cystectomy 
with impotence, to include whether there was clear and 
unmistakable error (CUE) in prior rating determinations 
denying service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and TB




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.  By a 
July 1999 rating decision, the RO established service 
connection for transitional cell carcinoma of the bladder, 
evaluated as 100 percent disabling, effective November 18, 
1997.  Thereafter, by a September 1999 rating decision, the 
RO denied the veteran's claim for an earlier effective date.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in July 2002, a transcript of 
which is of record.

In January 2003, the Board remanded this case for the RO to 
address the veteran's contentions of CUE in the prior rating 
decisions of September 1993 and May 1995 which had denied 
service connection for bladder cancer.  The RO was to also 
address the applicability of the Veterans Claim Assistance 
Act of 2000 (VCAA) to the earlier effective date claim.  In 
accord with the Board's remand directives, the RO found in a 
June 2003 rating decision that the prior denials of service 
connection were not the product of CUE.  The record indicates 
the veteran perfected an appeal on this issue to the Board: 
this issue was included in a January 2004 Supplemental 
Statement of the Case (SSOC), he was informed he had 60 days 
following this document in which to perfect his appeal, and 
he submitted a statement in March 2004, within 60 days of the 
SSOC, disagreeing with the CUE determination.  Further, for 
the reasons stated below, the Board finds that the provisions 
of the VCAA have been satisfied.  Accordingly, the RO 
substantially complied with the remand directives, and a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).
FINDINGS OF FACT

1.  All development and notification necessary for the 
disposition of the instant case has been completed.

2.  Service connection was denied for status-post cystectomy 
for bladder carcinoma and urosepsis by a September 1993 
rating decision.  The veteran was informed of this decision, 
including his right to appeal, and he did not appeal.

3.  A May 1995 rating decision found that new and material 
evidence had not been received to reopen a claim of service 
connection for a bladder disorder.  The veteran was informed 
of this decision, as well as his right to appeal, by 
correspondence dated in June 1995, and he did not appeal.

4.  Both the September 1993 and May 1995 rating decisions 
were consistent with and supported by the evidence then of 
record, as well as the law in effect at that time.

5.  To the extent error was committed in the September 1993 
and May 1995 rating decisions, the evidence does not show 
that, had it not been made, it would have manifestly changed 
the outcome; it is not absolutely clear that a different 
result would have ensued.

6.  Following the May 1995 rating decision, the next written 
communication from the veteran to VA in which he indicated he 
was seeking service connection for a bladder disorder, to 
include cancer, was received November 18, 1997.


CONCLUSIONS OF LAW

1.  The September 1993 and March 1995 rating decisions were 
not the product of CUE.  38 C.F.R. §§ 3.104(a), 3.105(a) 
(2004); Russell v. Principi, 3 Vet. App. 310 (1992); Damrel 
v. Brown, 6 Vet. App. 242 (1994).

2.  The criteria for an effective date earlier than November 
18, 1997, for the establishment of service connection for 
transitional cell carcinoma of the bladder, status-post 
radical cystectomy with impotence, are not met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  First, VA 
has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  More recently, however, the Court held in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) that error 
regarding the timing of notice does not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  Further, the Court held that VA can 
demonstrated that a notice defect is not prejudicial if it 
can be demonstrated: (1) that any defect in notice was cured 
by actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it; (2) that a reasonable person could 
be expected to understand from the notice provided what was 
needed; or (3) that a benefit could not possibly have been 
awarded as a matter of law.

With respect to the veteran's CUE claim, the Court has held 
that the VCAA does not apply to claims of CUE in prior Board 
decisions or in prior rating decisions.  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001).  Thus, no further discussion 
of the VCAA is warranted for this issue.

Regarding the earlier effective date claim, the Board notes 
that the rating decisions which are the subject of this 
appeal, July 1999 and September 1999, were promulgated prior 
to the November 9, 2000, enactment of the VCAA.  
Nevertheless, as will be discussed below, the VCAA provisions 
have been considered and complied with.  There is no 
indication that there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Mayfield, supra; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  Consequently, the 
Board concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

VA's Office of General Counsel indicated in VAOPGCPREC 8-2003 
that when VA receives a Notice of Disagreement that raises a 
new issue - as is the case here with the veteran's earlier 
effective date claim - section 7105(d) requires VA to take 
proper action and issue a Statement of the Case (SOC) if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c).  Further, the RO sent 
correspondence to the veteran in June 2003 regarding the 
earlier effective date claim which informed him of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, the veteran has been 
provided with a copy of the appealed rating decisions, the 
July 2000 SOC, as well as the January 2004 Supplemental 
Statement of the Case (SSOC) which provided him with notice 
of the law and governing regulations regarding his case, as 
well as the reasons for the determinations made with respect 
to his claims.  In pertinent part, the SSOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran has had the opportunity to present evidence and 
argument in support of his claim, to include at the July 2002 
hearing.  However, it does not appear that the veteran has 
identified the existence of any relevant evidence that has 
not been obtained or requested by the RO.  In addition, the 
Board finds that no additional development to include a 
medical examination and/or opinion is warranted based on the 
facts of this case.  Simply put, any current examination 
would be subsequent to the current effective date, and 
pertain to the current nature and severity of his service-
connected disabilities.  As such, it could not indicate 
whether an earlier effective date was warranted in this case.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


General Background.  In May 1993, the veteran submitted a VA 
Form 21-526 (Application for Compensation or Pension), in 
which he indicated he was seeking service connection for 
bladder problems.  He reported that he had had kidney and 
bladder trouble since apparently August 1945, that he could 
not hold urine and had blood in urine.  However, he also 
indicated that the beginning date of treatment was October 
1943, and that his problems were ongoing.  However, he listed 
no specific dates of medical treatment earlier than in 1992 
and 1993.

The veteran's service medical records reflect that his 
genitourinary system was clinically evaluated as normal on 
his February 1943 induction examination.  Service medical 
records are negative for manifestation, treatment or 
diagnosis.  On his January 1946 discharge examination, it was 
noted that he was treated for pneumonia in October 1943, and 
that he had had kidney or bladder trouble since August 1945, 
with no pain in his back, but unable to hold urine and had to 
make frequent trips [to the toilet].  Nevertheless, his 
genitourinary system, including the urinalysis, was evaluated 
as normal.

Evidence added to the claims file during the late 1940s 
contains no references on ongoing problems of the 
genitourinary tract.

VA medical records were also added to the file that were 
dated in 1993.  A May 1993 pathological report noted that 
bladder biopsy revealed poorly differentiated carcinoma, 
while a random bladder biopsy revealed chronic cystitis, 
benign.  In addition, prostatic urethra showed benign 
prostatic urethra tissue with loose fragments of 
carcinomatous tissue.

A July to August 1993 VA hospitalization report reflects that 
the veteran was status-post radical cystectomy in June 1993 
for bladder carcinoma with placement of an ileobladder.  
During the July to August 1993 hospitalization he underwent 
an upper GI with small bowel follow through.  Diagnosis was 
urosepsis.  None of these records linked the onset of bladder 
cancer to the veteran's military service, nor did he provide 
a history on ongoing symptoms dating from that time.

Service connection was subsequently denied for status-post 
cystectomy for bladder carcinoma and urosepsis by a September 
1993 rating decision.  The rating board's rationale was that 
the service medical records contained only a single mention 
relating to the veteran's bladder, with no diagnosis of a 
bladder disability.  Given the time between the veteran's 
current diagnosis and the single complaint of not being able 
to hold urine, with no diagnosis, it was stated that it would 
require resorting to speculation to relate the two 
conditions.

The veteran was informed of this decision by correspondence 
dated that same month.  In addition, this correspondence 
noted that a VA Form 4107 was enclosed which explained his 
procedural and appellate rights.  However, he did not appeal.

In October 1994, the veteran submitted a new VA Form 21-526, 
in which he again indicated that he was seeking service 
connection for bladder problems since 1944 while on active 
duty.  He attributed the onset to an episode of food 
poisoning in service.   He identified medical treatment 
in1993 for this disorder, and stated that he had been treated 
at Kaiser Hospital in 1987 for genitourinary problems.

Private medical records were subsequently obtained which 
cover a period from 1992 to 1995, and show, in part, 
treatment for carcinoma of the bladder.  When the veteran was 
seen initially, in December 1992, he reported a 3 week 
history of intermittent blood in the urine.  In January 1993, 
he reported a 6 week history of hematuria, and that he had 
passed a renal stone in 1985.  Other records show his report 
of past urinary tract infections.  None of these records 
linked the onset of urinary tract problems, including bladder 
cancer, to military service.  

A May 1995 rating decision found that new and material 
evidence relative to service connection for a bladder 
disorder had not been submitted.  The rating decision noted 
the prior denial in September 1993, and found that the 
additional treatment records generally revealed follow-up for 
complaints of hematuria due to carcinoma of the bladder, and 
that the more recent treatment records indicated treatment 
for urinary tract infection.  Based on the foregoing, it was 
found that the new evidence submitted was not considered 
material to the issue of service connection for a bladder 
disorder, as the treatment noted took place some 40+ years 
subsequent to the veteran's military discharge, and bore no 
relationship to any incident which occurred in service.  
Therefore, the prior denial of service connection for status-
post cystectomy for bladder carcinoma and urosepsis was 
continued, and this issue was not considered reopened.

The veteran was informed of this rating decision by 
correspondence dated in June 1995, and it was again noted 
that a VA Form 4107 was enclosed which explained his 
procedural and appellate rights.  However, he did not appeal.

Following the May 1995 rating decision, the next written 
communication from the veteran to the VA in which he 
indicated he was seeking service connection for a bladder 
disorder was a new VA Form 21-526 received on November 18, 
1997.  Specifically, he indicated he was seeking service 
connection for kidney and bladder problems since 1945, 
culminating in bladder removal and radical cystectomy and 
enlarged kidney.  On that occasion he reported being treated 
by Kaiser Permanente for kidney problems from 1985 to 1987.

Various medical records were subsequently added to the file 
which cover a period from 1993 to 1999, and include findings 
regarding the veteran's bladder cancer.  In pertinent part, 
records dated in April 1993 note that he complained of 
intermittent hematuria since 1944.  In a letter of June 1998 
the veteran claimed that he had been treated off and on for 
genitourinary complaints since his discharge from service, 
although records compiled during the several decades after 
service were not available, and also reported that he worked 
for an oil company after discharge from service.  

Service connection was ultimately established for 
transitional cell carcinoma of the bladder, status-post 
radical cystectomy with impotence, evaluated as 100 percent 
disabling, effective November 18, 1997.  This decision 
reflects that the allowance was based upon medical opinions 
dated in February and March 1999, as well as a May 1999 VA 
medical examination, which linked the current disability to 
service.  These opinions were collectively to the effect that 
over the last few decades medical literature had mentioned 
several etiologies related to the high incidence of bladder 
cancer, and that exposure to chemicals such as gasoline 
additives had been directly related to incidences of bladder 
cancer.  In this context, it was reasonable to suspect that 
prolonged exposure to these known carcinogens when the 
veteran was transporting gasoline during his military service 
were undoubtedly the cause of his bladder carcinoma which was 
detected in subsequent years and followed by chemotherapy 
after a radical cystectomy in 1993.  One physician noted that 
the veteran had no history of smoking or other industrial 
exposure after the war, but may have been exposed to benzene 
and other toxic agents during World War II.  
Another stated that because of the veteran's exposure while 
serving in the military to benzene and other gasoline 
additives which are known causatives of bladder cancer with 
long-term exposure, it was possible that his cancer arose 
because this exposure during military service.

A May 1999 VA medical examination diagnosed status-post 
bladder carcinoma, status-post chemotherapy.  The examiner 
noted that medical records were reviewed prior to the 
examination, and opined that it was as likely as not that the 
veteran's bladder cancer was due to his military service and 
long-term exposure to carcinogens.  The examiner stated that 
his rationale for this was based on the fact that the veteran 
gave a history of bladder problems since 1943.  Further, the 
examiner noted that there was a note from "1943" from the 
hospital on release from active duty that the veteran had 
been complaining of trouble since 1945 and difficulty holding 
urine.  There was also the veteran's history of being told in 
1943 that he had bladder tumors, although there were no 
records to substantiate this.  In addition, the veteran had 
had ongoing care for urinary tract problems from the 1960s on 
to the diagnosis of bladder carcinoma in 1993.  The examiner 
reiterated that it was as likely as not that the initial 
problems were due to the veteran's exposure to gasoline.

In addition to the above medical opinions, the RO noted in 
the July 1999 rating decision that the veteran's record 
indicated that he was involved with the transportation of 
benzene and gasoline during his military service.

The veteran appealed the July 1999 rating decision to the 
extent it assigned an effective date of November 18, 1997, 
for the establishment of service connection for his bladder 
cancer.  He has contended that he should have an effective 
date of May 26, 1993, because that was when he first filed a 
claim for the same disability for which he is currently 
service-connected, and because there is evidence of bladder 
problems dating back to service.  Further, he indicated at 
his July 2002 Board hearing that because of the severity of 
his medical condition and the demands it placed on his family 
he was unable to pursue the matter of filing a timely Notice 
of Disagreement at the time of the prior denials.

The veteran has also asserted, through statements and hearing 
testimony, that the RO erroneously denied his earlier claims 
of service connection for bladder cancer.  He indicated that 
the RO failed to obtain relevant records at the time of the 
prior denials.  Further, he indicated that they failed to 
consider evidence in support of his claim.  In one statement, 
he asserted that the references to the service medical 
records in the September 1993 rating decision overlooked a 
lengthy 5-week hospitalization course as an inpatient at 
Maxwell Field, Alabama, and 8 additional weeks of 
rehabilitation.  He also asserted that the RO did not and 
could not prove there was no relationships between the in-
service bladder problems and the post-service bladder 
carcinoma before their rationale could be accepted as a 
reason for stating that service connection was not warranted.  
Moreover, he asserted that his discharge physical indicated 
that his bladder problems were aggravated by service.  He 
emphasized the fact that 4 clinicians had linked his bladder 
carcinoma to service.

In various statements, the veteran has criticized the 
accuracy of the RO's description of evidence in this case, to 
include the September 1993 and May 1995 rating decisions, as 
well as the June 2003 rating decision and January 2004 SSOC 
which adjudicated his CUE claim.  He maintains that the 
evidence in support of his claim was positive, and that the 
RO left out significant details regarding the evidence of 
record.  Further, he has indicated that the RO did not 
correctly apply the law to the facts of his case, in either 
the prior denials or the adjudication of his CUE claim.


I.  CUE

Legal Criteria.  The Board notes that, under 38 C.F.R. §§ 
3.104(a), 3.105(a) and 20.1103 taken together, a rating 
decision is final and binding in the absence of clear and 
unmistakable error.  Under 38 C.F.R. § 3.105(a), "[p]revious 
determinations which are final and binding ...will be 
accepted as correct in the absence of clear and unmistakable 
error."  A decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.105(a).  The Court has provided the following 
guidance with regard to a claim of clear and unmistakable 
error:

In order for there to be a valid claim of 
'clear and unmistakable error,' there must 
have been an error in the prior adjudication 
of the claim.  Either the correct facts, as 
they were known at the time, were not before 
the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert 
more than a disagreement as to how the facts 
were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The Court in Russell further stated:

Errors that would not have changed the outcome 
are harmless; by definition, such errors do 
not give rise to the need for revising the 
previous decision.  The words 'clear and 
unmistakable error' are self-defining.  They 
are errors that are undebatable, so that it 
can be said that reasonable minds could only 
conclude that the original decision was 
fatally flawed at the time it was made.  A 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the time of 
the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).  

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  In Russell, Fugo and other decisions, 
the Court has emphasized that merely to aver that there was 
CUE in a rating decision is not sufficient to raise the 
issue.  The Court has further held that simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed the evidence can never rise to the stringent 
definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell. 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).

Analysis.  In the instant case, the Board finds that neither 
the September 1993 nor the May 1995 rating decisions was the 
product of CUE.

The Board notes that the veteran has provided hearing 
testimony and several detailed statements as to his 
allegations of CUE in the prior rating decisions.  In 
essence, these allegations raise 2 principal claims: that the 
RO failed in the duty to assist at the time of these 
decisions, and that the denial of his claims were not 
supported by the evidence of record.

With respect to these allegations, the Board notes that it 
does appear the RO failed to request treatment records at the 
time of the prior denials.  For example, he identified 
private treatment records dated in 1992 and 1993 in his 
original May 1993 VA Form 21-526, and these records were not 
added to the file until the time of the May 1995 rating 
decision.  Additionally, VA medical records for this period, 
including the June 1993 surgical report, do not appear to 
have been added to the claims folder until after the May 1995 
rating decision.  The failure to obtain the VA medical 
records is particularly significant because in Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA 
medical records which are in existence are constructively of 
record and the failure of the RO or the Board to consider any 
such pertinent records might constitute clear and 
unmistakable error, even though such evidence was not 
actually in the record assembled for appellate review.  
However, the VA medical records from 1993 to the time of the 
May 1995 rating decision are consistent with the post-service 
medical records which were noted in these rating decisions.  
Specifically, that the veteran had bladder cancer for which 
he underwent a cystectomy in June 1993.  These records do not 
contain a competent medical opinion which related this 
disability to active service.  The lack of such medical 
opinion, linking the onset of bladder cancer to a complaint 
of hematuria made almost 50 years earlier, was the basis for 
the prior denials.  In fact, no such evidence was of record 
until the 1999 medical opinions noted above.  More 
importantly, following the Bell case, the Court held and has 
maintained that a violation in the duty to assist does not 
constitute CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  
This also goes to any failure on the part of VA to obtain a 
medical examination and/or opinion regarding the etiology of 
the veteran's bladder cancer at the time of the prior 
denials.

Regarding the veteran's allegations that the denials were 
inconsistent with the evidence, the Board notes that he has 
criticized the accuracy of the RO's description of the 
evidence in the September 1993 and May 1995 rating decisions, 
and that they leave out significant details.  However, the RO 
in these decisions, as well as the Board in the current 
decision, was only providing a summary of the evidence of 
record rather than a detailed account of all information 
contained therein.  In Gonzalez v. West, 218 F.3d 1378 (Fed. 
Cir. 2000) the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that "absent specific 
evidence indicating otherwise, all evidence contained in the 
record at the time of the RO's determination of the service 
connection must be presumed to have been reviewed by the 
Department of Veterans Affairs, and no further proof of such 
review is needed."  The Federal Circuit explicitly rejected 
the view that all evidence must be discussed; i.e., that an 
adequate "review" of the record did not require an 
explanation in the RO decision of the impact or lack thereof 
of every piece of evidence of record.  Moreover, the Board 
finds that the RO's description of the evidence then of 
record was accurate.  Thus, it does appear that the correct 
facts were before the adjudicators based upon the evidence of 
record at that time.  Consequently, the veteran's allegations 
constitute no more than a disagreement with how the evidence 
was weighed at the time of the September 1993 and May 1995 
rating decisions, which the Court has held can never rise to 
the stringent definition of CUE.  

The Board also finds that both the September 1993 and May 
1995 rating decisions were consistent with and supported by 
the evidence then of record, as well as the law in effect at 
that time.  

With respect to the September 1993 rating decision, service 
connection was denied at that time because it was determined 
that the service medical records contained only a single 
mention relating to the veteran's bladder, with no diagnosis 
of a bladder disability, and a normal urinalysis and that 
given the time between the veteran's current diagnosis and 
the single complaint during service, with no diagnosis or 
finding of abnormality, it was stated that it would require 
resorting to speculation to relate the two conditions.  The 
Board has already determined that the RO's summary of the 
evidence of record in both rating decisions was accurate, and 
further acknowledges that there was no competent medical 
evidence of record at that time which related his bladder 
cancer to service.  In fact, the Board has already noted that 
there was no such competent medical evidence until 1999, 
after the promulgation of both the September 1993 and May 
1995 rating decisions.  The determination regarding CUE must 
be made based on the record and the law that existed at the 
time the decision was made, and subsequent evidence cannot be 
used to determine that there was CUE in a prior decision.  
Damrel, supra; Russell, supra; Porter, supra.  

The Board acknowledges that the RO did not explicitly refer 
to the statutory or regulatory provisions regarding service 
connection in the September 1993 rating decision.  However, 
to the extent this was error, it does not change the fact 
that the RO's stated rationale for denying the claim was the 
lack of evidence linking the current disability first 
diagnosed in 1993 to the notation of kidney or bladder 
problems on the January 1946 discharge examination almost 50 
years earlier.  

Moreover, the Board notes that the RO's rationale in the 
September 1993 rating decision was consistent with the case 
of Mense v. Derwinski, 1 Vet. App. 354, 356 (1991), where the 
Court upheld a Board decision which denied service connection 
for a low back disorder when the Board emphasized in its 
decision that the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, a requirement for 
service connection when the condition noted during service 
was not chronic, and the Board found that the veteran failed 
to account for the lengthy time period for which there was no 
clinical documentation of his low back condition.  The 
generic term of "problems" does not indicate a chronic 
disability was diagnosed at that time, nor was there any 
medical evidence documenting any such problems from the time 
of the January 1946 discharge examination and the subsequent 
findings of bladder cancer more than 40 years later in 1993.  
As such, the RO's decision was consistent with the law 
regarding service connection at that time.

In regard to the May 1995 rating decision, the RO found that 
new and material evidence had not been received, in essence, 
because there was still no competent medical evidence linking 
the current bladder cancer to service, which was the specific 
basis for the prior denial.  A review of the evidence on file 
at that time, as well as the VA medical records which would 
have been constructively of record at that time, confirms 
that there was no such evidence in existence at that time.  
The Board has already determined that there was no such 
evidence until 1999.  Further, the Board notes that the RO's 
rationale in finding new and material evidence had not been 
received was consistent with existing caselaw at that time.  
Specifically, Morton v. Principi, 3 Vet. App. 508, 509 
(1992), the Court held that medical records describing the 
veteran's current condition are not material to the issue of 
service connection and are not sufficient to reopen a claim 
for service connection based on new and material evidence.  
The RO's rationale is also consistent with Moray v. Brown, 5 
Vet. App. 211, 214 (1993), which held that lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim.

The Board acknowledges that, similar to the September 1993 
rating decision, the RO did not specifically refer to the 
statutory and/or regulatory provisions for "new and material 
evidence" in the May 1995 rating decision.  At that time, 
38 C.F.R. § 3.156(a) provided that "new and material 
evidence" was evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, was not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled 
was so significant that it must be considered in order to 
fairly decide the merits of the claim.  Further, the RO did 
not explicitly refer to the Court's holding in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), that in order for 
newly submitted evidence to be considered material, "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  Although the Colvin standard was 
subsequently overruled by the Federal Circuit in Hodge v. 
West, 115 F.3d 1356 (Fed. Cir. 1998), it was the law in 
effect at the time the May 1995 rating decision was issued.  
Nevertheless, to the extent this was error, the evidence does 
not show that, had it not been made, it would have manifestly 
changed the outcome; it is not absolutely clear that a 
different result would have ensued.  

The Board has already found that the RO's rationale in 
finding that new and material evidence had not been received 
was consistent with existing caselaw at that time.  Further, 
even though not explicitly stated, it appears that the RO 
made an implicit determination that the new evidence was 
cumulative and redundant of that which was of record at the 
time of the prior denial in September 1993.  Specifically, 
the RO found that the new evidence was not material in that 
it the treatment noted took place some 40+ years subsequent 
to the veteran's military discharge, and bore no relationship 
to any incident which occurred in service.  This is similar 
to the RO's description of the evidence of record at the time 
of the September 1993 rating decision.  

The Board further finds that even if the RO had determined 
that new and material evidence had been presented, the case 
would have been found to be not well grounded, which was the 
legal standard in effect at that time and until the enactment 
of the VCAA on November 9, 2000.  See Holbrook v. Brown, 8 
Vet. App. 91 (1995) (The Board has the fundamental authority 
to decide a claim in the alternative.).  In Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), issued on April 12, 1995, it was 
held that order for a claim to be well grounded, there must 
be competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  As already 
stated, there was no medical nexus evidence until 1999, after 
the promulgation of both the September 1993 and May 1995 
rating decisions.

In light of the foregoing, the Board must find that to the 
extent error was committed in the September 1993 and May 1995 
rating decisions, the evidence does not show that, had it not 
been made, it would have manifestly changed the outcome; it 
is not absolutely clear that a different result would have 
ensued.  Simply put, based upon the evidence of record and 
the law in effect at the time of these decisions, it was not 
undebatable that service connection was warranted for the 
veteran's bladder cancer.

For the reasons stated above, the Board finds that the 
veteran's CUE claim must be denied.

II.  Effective Date

Legal Criteria.  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already service-connected condition.  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree.  Since the 
veteran's appeal flows from her original claim of service 
connection, the provisions of 38 C.F.R. § 3.157 are not for 
application in the instant case.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" 
or "informal" must be "in writing" in order to be 
considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defines "claim," 
informal as well as formal, as a "communication in 
writing."  Further, the Federal Circuit stated that when 
38 C.F.R. § 3.155(a) refers to "an informal claim," it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an effective date earlier than 
November 18, 1997, for the establishment of service 
connection for transitional cell carcinoma of the bladder, 
status-post radical cystectomy with impotence.  As detailed 
above, service connection was previously denied for the 
veteran's bladder carcinoma by rating decisions dated in 
September 1993 and May 1995.  Further, he was notified of 
both decisions, including his right to appeal, and he did not 
appeal.  In this regard, he testified at his July 2002 
hearing that the severity of his bladder cancer prevented him 
from filing a timely Notice of Disagreement at the time of 
those decisions.  

The Board is aware of the severity of the veteran's ongoing 
medical problems, dating back to 1993, from a review of the 
voluminous medical records.  However these records show that, 
despite the need for ongoing treatment and care from family 
members, during the period beginning in September 1993, after 
the rating decision, the veteran was frequently described as 
oriented, alert and doing well.  For example, in a report by 
Dr. P. Strutz, dated in November 1993, well within the time 
frame to file a notice of disagreement to the May 1993 rating 
decision, it was noted that the veteran had no mental 
dysfunction.  In fact, the veteran asked whether he could 
return to work, and Dr. Strutz indicated that he could, since 
his work did not require physical exertion.  The veteran was 
seen in an emergency room in July 1994, after he had fallen 
after striking a curb while riding his bike.  He denied 
significant complaints.  In October 1994, certain medical 
procedures were recommended to the veteran, and he indicated 
that he wanted to go home to conduct medical research.  In 
August 1996 he was noted to work on his computer many hours 
each day.  In October 1996 he was described as being alert 
and "peppy," and in February 1997, he was reported to be 
doing extremely well, assisting with the household chores.  
While the Board does not wish to immunize the significant 
disability the veteran has experienced due to his bladder 
cancer and other illnesses, nothing in the record indicates 
that such information was reported to the RO at the time of 
these denials, nor that it was otherwise communicated to VA 
that an extension was requested for initiating and/or 
perfecting an appeal to either of these rating decisions.  
See 38 C.F.R. § 20.303.  Simply put, there was nothing at 
that time to indicate he was unable to respond the prior 
denials, particularly as he was not shown to have any such 
impairment in filing his VA Forms 21-526 in May 1993 and 
October 1994.

Moreover, for the reasons detailed above, the Board has 
concluded that these decisions were not the subject of CUE.  
Therefore, these decisions became final.  38 C.F.R. 
§ 20.1103.  Accordingly, the effective date assigned for the 
subsequent grant of service connection cannot be earlier than 
the date VA received the application to reopen.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

Here, a thorough review of the record indicates that no 
written communication was received by VA from the veteran in 
which he indicated he was seeking service connection for a 
bladder disorder until the new VA Form 21-526 which was 
received on November 18, 1997.  See Rodriguez, supra.  As 
this is the current effective date for the establishment of 
service connection, the Board finds that there is no legal 
basis upon which to award the veteran an earlier effective 
date.  Thus, the benefit sought on appeal must be denied.


ORDER

Inasmuch as the September 1993 and May 1995 rating decisions 
were not the product of CUE, the appeal is denied.

Entitlement to an effective date earlier than November 18, 
1997, for the grant of service connection for transitional 
cell carcinoma of the bladder, status-post radical cystectomy 
with impotence, is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


